 



Exhibit 10.1
EMPLOYMENT AGREEMENT
BY AND BETWEEN
HARTVILLE GROUP, INC.
AND
DENNIS C. RUSHOVICH
EFFECTIVE: MAY 1, 2005

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
TABLE OF CONTENTS

                    PAGES
1.
  EMPLOYMENT     1
 
  1.1 General Duties and Title     1
 
  1.2 Other Positions of Executive     2
2.
  TERM 2      
3.
  REMUNERATION     2
4.
  WITHHOLDING     3
5.
  INSURANCE AND OTHER BENEFIT PLANS     3
6.
  VACATIONS, ILLNESS AND HOLIDAYS     3
7.
  BUSINESS EXPENSES     3
8.
  INDEMNIFICATION     4
9.
  TERMINATION OF EMPLOYMENT     4
 
  9.1 Termination by the Company for Cause     4
 
  9.2 Definition of Cause     5
 
  9.3 Determination of For Cause Termination     5
 
  9.4 Termination by the Company Without Cause     6
 
  9.5 Voluntary Termination by the Executive     6
 
  9.6 Disability Termination     6
 
  9.7 Termination Due to Executive’s Death     7
10.
  RESTRICTIVE COVENANTS; CONFIDENTIALITY; OWNERSHIP OF PROCEEDS OF EMPLOYMENT  
  7
 
  10.1 Solicitation of Employees; Customers; Agents or Representatives etc.    
7
 
  10.2 Confidential Records     8
 
  10.3 Ownership of Proceeds of Employment     8
 
  10.4 Survival     9
 
  10.5 Enforceability; Remedies     9
11.
  MISCELLANEOUS PROVISIONS     9
 
  11.1 Severability     9
 
  11.2 Execution in Counterparts     9
 
  11.3 Notices     9
 
  11.4 Entire Agreement and Subsequent Amendments     10
 
  11.5 Applicable Law     10
 
  11.6 Headings     11
 
  11.7 Binding Effect; Successors and Assigns     11
 
  11.8 Waiver     11
 
  11.9 Warranty and Capacity to Contract     11
 
  11.10 Arbitration     11
 
  11.12 Survival     12
 
  11.13 Costs of Preparation and Negotiation of Agreement     12

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the 1st day of May, 2005
(the “Effective Date”) by and among HARTVILLE GROUP, INC. (the “Company”) a
Nevada corporation, and DENNIS C. RUSHOVICH an individual currently residing at
56 Greens Circle, Stamford, CT 06903 (“Executive”).
WITNESSETH THAT
WHEREAS, the Company desires to employ Executive in accordance with the terms of
this Agreement and Executive desires to be so employed by the Company; and
WHEREAS, the parties desire to set forth the employment understanding and terms
and conditions of employment in a written agreement; and Executive wishes to
accept such employment upon the terms and subject to the conditions hereinafter
set forth;
NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto hereby agree as follows:

1.   EMPLOYMENT   1.1   General Duties and Title       On the Effective Date,
the Company hereby employs Executive with the title/s designated in Exhibit A
(the “Position Description”) attached hereto and forming a part of this
Agreement.       Executive’s primary responsibilities and duties are as
described in Exhibit A. The primary responsibilities and duties of the Executive
may be altered or amended by either (i) the mutual agreement of the Company and
the Executive; or (ii) the establishment of new or modified duties, as
determined by the Company after consultation with the Board of Directors of the
Company (the “Board”). Any modifications or alterations to the duties assigned
to the Executive will be consistent with the customary duties of a Chief
Executive Officer and the education, background and experience of the Executive.
Executive shall faithfully and substantially perform for the Company all such
duties. Executive shall report to and take direction primarily from the Board.
Executive agrees to act in the capacity of a member or officer of such boards as
he may be appointed without remuneration other than the remuneration to which
Executive Is otherwise entitled under this Agreement.       Services rendered by
Executive shall be rendered in accordance with recognized insurance and
financial industry standards and recognized codes of conduct or ethics.
Executive shall further promote and enhance the business purposes of the Company
by entertainment and other means, including participation in professional
organizations and activities, attendance at insurance, financial, or industry
conventions and seminars, and membership in insurance or financial industry
societies.

1



--------------------------------------------------------------------------------



 



1.2   Other Positions of Executive       Notwithstanding the foregoing, the
Company acknowledges that the Executive has other business interests and
ownerships as well as serving on the Boards of Directors of other companies
including companies in which the Employee is a stockholder or owner. Subject to
the provisions of Section 10 hereof, the Company acknowledges and consents to
the continuation of these ownerships and relationships, provided they do not
materially impair performance of the Executive’s duties under this Agreement.  
2.   TERM       The employment of Executive hereunder shall commence on the
Effective Date and shall, unless this Agreement is sooner terminated as provided
in Section 9 hereof, continue until April 30, 2006 and thereafter for additional
one (1) year terms until each successive April 30 (each an “Anniversary Date”)
provided, however, that if written notice of termination of this Agreement is
given by party hereto to the other party hereto at feast ninety (90) days prior
to an Anniversary Date, then this Agreement shall terminate no later than the
Anniversary Date next following the date of such notice.   3.   REMUNERATION    
  The Company (and/or an affiliate acting on behalf of the Company) will pay, or
provide, to Executive as compensation for services to be rendered under
Section 1 hereof, the following amounts:

  (a)   Monthly Base Salary         A base salary (“Base Salary”) at the monthly
equivalent rate of Two Hundred Thousand Dollars ($200,000) per annum.     (b)  
Stock Rights under the Company’s 2004 Nonstatutory Stock Option Plan, as,
Amended (“Option Plan”)         Options under the Option Plan to purchase up to
500,000 shares of the common stock of the Company on the terms and conditions
set forth in the Stock Option Agreement being adopted by the parties
simultaneously herewith.     (c)   Living Expenses         The Company shall
provide the Executive with appropriate living quarters in or proximate to
Canton, Ohio, and use of an automobile for the term hereof. Weekly round trip
air travel on a regularly scheduled passenger airline carrier between Canton,
Ohio and the Executive’s residence in Stamford, Connecticut will be paid for by
the Company.     (d)   Discretionary Cash Bonus

2



--------------------------------------------------------------------------------



 



      A cash bonus payable to the Executive at such times and in such amounts as
the Company may, in its sole discretion, determine.

4.   WITHHOLDING       Executive agrees that the Company shall withhold from any
and all payments required to be made to Executive pursuant to this Agreement all
actual or potential Federal, State, local and/or other taxes the Company
determines are required or potentially will be required, to be withheld in
accordance with applicable statutes and/or regulations from time to time in
effect.   5.   INSURANCE AND OTHER BENEFIT PLANS       Executive shall be
entitled, during the period of employment with the Company, to participate in
(i) the life insurance and disability insurance plans available to executives of
the Company, including such accidental death or other benefits as may be
provided under such plans, and (ii) the health and dental and vision plans
available to officers (and their immediate families) of the Company, and
(iii) such other employee benefit plans, including all employee welfare benefit
plans and employee pension benefit plans, that currently are or will be made
generally available to executives and salaried employees of the Company.
Participation by or inclusion of the Executive in any benefit plan maintained by
the Company shall be provided only to the extent that the Executive Is eligible
under the terms and conditions of the applicable plan and, if required pursuant
to the plan, the employee meets any insurance underwriting or other conditions
validly required by the provider or carrier of the plan or the contracts,
policies, or other terms of eligibility or participation issued in connection
with the plan.   6.   VACATIONS, ILLNESS AND HOLIDAYS       Without any loss or
reduction of remuneration, Executive shall be entitled to be absent from
Executive’s duties with the Company by reason of vacation for four (4) weeks for
each year or illness for (4) four weeks for each year during the term of this
Agreement. In addition, the Executive shall be entitled to such national and
religious holidays as generally approved by the Company. The Executive shall be
entitled to carry forward any unused sickness, vacation or holiday time accrued
during a year to successive years of this Agreement until used.   7.   BUSINESS
EXPENSES       The Company recognizes that, in connection with Executive’s
performance of his duties, functions and responsibilities hereunder, Executive
will incur certain reasonable and necessary expenses. The Company agrees to pay
or promptly reimburse Executive for all such reasonable business expenses, which
are incurred in connection with the Company’s business, upon the presentation of
statements setting forth the nature and amount of such expenses in reasonable
detail, in accordance with the Company’s generally applicable guidelines and
procedures from time to time.

3



--------------------------------------------------------------------------------



 



8.   INDEMNIFICATION       The Company shall indemnify, defend and hold harmless
Executive, and shall cause each applicable entity controlled by the Company
(defined for purposes of this Section 8 as a “Subsidiary”) to indemnify, defend
and hold harmless Executive for general directors and/or officers liability in
the normal course of Executive’s services on Company business or Subsidiary
business, to the fullest extent allowed by law.       To secure its
indemnification obligations the Company has and shall maintain in full force and
effect through the term of this Agreement directors and officers insurance
coverage the provisions of which are summarized at Exhibit B. The use of the
Company’s insurance coverage or policy to secure its or any Subsidiary’s
indemnification on litigation shall not, however, limit the obligation of the
Company or any Subsidiary to indemnify the Executive for claims or expenses
either below the annual or periodic deductible limit in the policy or in excess
of the policy limits or for items or events not covered by the policy.       The
Company shall be obligated, and shall cause each applicable Subsidiary, to pay
the claims or expenses of the Executive required under this Section 8, including
defense cost, directly to the third party to whom payment is due and owing,
without the necessity of the Executive making such payment and seeking
reimbursement from the Company or the Subsidiary.       To the extent that the
Executive is successful on the merits or otherwise in defense of any action,
suit, or proceeding, or in defense of any claim, issue or matter brought against
the Executive, the Executive shall be indemnified by the Company, and the
Company shall cause each applicable Subsidiary to indemnify the Company, against
all expenses, including defense and legal fees, incurred by the Executive.      
The provisions of this Section 8 shall survive the termination or expiration of
Executive’s employment under this Agreement irrespective of the reason for such
termination, provided that nothing herein shall be construed to provide
Executive with any greater coverage or coverage for any period longer than
Executive would have been entitled to receive under the terms of such insurance
policy referred to herein (other than deductible and policy dollar limits).   9.
  TERMINATION OF EMPLOYMENT   9.1   Termination by the Company for Cause      
In the event that Executive is removed from office by the Company for cause (as
hereinafter defined), the employment of Executive under this Agreement shall
terminate and Executive shall be entitled to receive all remuneration and
benefits accrued hereunder to the date of such termination except for unvested
Options under the Option Plan and Insurance which would by its terms lapse.    
  No other or further payment of benefits under this Agreement will be due upon
Termination for Cause, except as required by law, or under the Company’s
insurance and other employee benefit plans and the procedures referred to in
Sections 5 and 7.

4



--------------------------------------------------------------------------------



 



9.2   Definition of Cause       For purposes of this Agreement, the term “cause”
shall mean (1) any willful material neglect by Executive, or material failure by
Executive to substantially perform the duties and responsibilities of the
Executive’s office or offices (other than any such failures resulting from
Executive’s incapacity due to illness or injury), or (ii) any malfeasance or
gross misconduct by Executive in connection with the performance of any of the
duties or responsibilities or otherwise which would, in the view of a reasonable
person, be materially prejudicial to the interests of the Company or any of its
affiliates if Executive were retained in the respective office or offices,
including without limitation, conviction of a felony, or (iii) actual indictment
for, or formal admission to a felony or crime of moral turpitude, dishonesty,
breach of trust or unethical business conduct or any crime involving the
Company, or (iv) repeated material failure to adhere to the policies and
directions of the Board of Directors, or failure of the Executive to devote
sufficient time and efforts to the business of the Company and the duties and
responsibilities hereunder so as to result In material impairment of the
Executive’s performance hereunder, and with respect to 9.2.(i) or 9.2.(ii) or
9.2.(iv) herein, there has been a failure to cure such breach or a failure to
modify Executive’s conduct within 30 days of receiving written notice of such
breach specifying the factual reasons supporting the proposed dismissal for
cause.   9.3   Determination of For Cause Termination       A determination of a
for cause termination shall be made by the Company as follows:

  (a)   The Chairman of Board shall first make a preliminary determination that
the Executive should be reviewed for discharge for cause, The Company will not
be required to provide any preliminary notice to the Executive of its intention
to investigate the possible discharge of the Executive for cause.     (b)  
After investigating the circumstances surrounding the possible for cause
termination of the Executive, the Company, through the Chairman, may immediately
relieve or suspend the Executive from the Executive’s position by providing
notice to the Executive. Upon notice of the suspension, the Executive shall
immediately vacate the premises and remove all personal property from the
premises of the Company. The Company shall have the absolute right to review any
and all material in the possession of the Executive on the Company premises to
determine those items, which are proprietary to the Company. After sorting the
appropriate items, all personal items shall be delivered to the Executive at the
location designation reasonably selected by the Executive.     (c)   After
concluding its investigation, the Company, through the Chairman of the Board,
shall make a determination whether the Executive should be discharged for cause.
The determination for discharge for cause shall be timely communicated in
writing to the Executive.     (d)   Until terminated, notwithstanding that any
of the foregoing procedures are taking place, or have taken place, the Executive
shall be entitled to and shall continue to accrue all remuneration and benefits
provided for under this Agreement.

5



--------------------------------------------------------------------------------



 



9.4   Termination by the Company Without Cause       The Company expressly
reserves the right to terminate the employment, or materially reduce the
responsibilities, of Executive at any time for no reason or for any reason.    
  In the event that Executive’s employment is so terminated or altered under
this Section, Executive shall be entitled to receive:       Six (6) monthly
payments of the current monthly Base Salary, paid pursuant to the Company’s
normal payroll practices       In addition to the above payments if permitted
under the appropriate plan documentation and if allowed by law, all health,
dental and life insurance coverage provided to Executive under the employee
benefit plans will be extended for such period as the Company is obligated to
make monthly Base Salary payments to Executive in terms of this Section, unless
Executive becomes covered by other employer plans. if coverage extensions are
not permitted by law or under the plans, the Company shall pay to the Executive
periodic bonuses equal to the insurance premium cost which would have been
required as if the Executive were covered under the plan.       Any unvested
employer contributions attributable to Executive under any pension plan, shall
be accelerated and deemed vested as of the date of termination of employment
without cause. If the acceleration of vesting is not permitted by law or under
the terms of the plan, the Company shall, in lieu of accelerated vesting, pay a
bonus to the Executive in the amount of the account forfeiture under the plan.  
9.5   Voluntary Termination by the Executive       Executive shall be entitled,
with not less than ninety (90) days written notice, to voluntarily terminate
employment with the Company. If Executive elects such termination, Executive
shall be entitled to receive the Executive’s monthly Base Salary defined under
Section 3 and benefits defined under Section 5 until the end of such notice
period. Executive shall also be entitled to exercise any vested rights under
Sections 5 and 6.       Even though the Executive is required to give not less
than ninety (90) days advance written notice, the Company shall have the option
to require that the Executive discontinue service on behalf of the Company at
any time upon receipt of advance written notice of the Executive’s election to
terminate; provided, however, that in such event the Company shall be required
to continue the Base Salary and benefit payments through the ninety (90) day
notice period.   9.6   Disability; Termination       The Executive’s employment
shall terminate if the Executive becomes so disabled as to be unable to
substantially perform the services of the character contemplated by this
Agreement, and such disability continues for a period of ninety (90) consecutive
days. The Executive’s employment shall terminate at the conclusion of the
90-consecutive day disability. In such event, the Executive shall be entitled to
receive the Executive’s

6



--------------------------------------------------------------------------------



 



    monthly Base Salary defined under Section 3 and benefits defined under
Section 5 until the end of the 90-consecutive day disability period. Executive
shall also be entitled to exercise any vested rights under Sections 5 and 6.    
  For purposes of this Agreement the term “disability” or “disabled” shall mean
a physical or mental condition resulting from a bodily injury or disease or
mental disorder which renders the Executive incapable of engaging in substantial
gainful activity of the character contemplated by this Agreement and which can
be expected to be of a long and continued duration. The disability of the
Executive shall be determined by the Board based upon competent medical
authority. The determination of a disability may be made by the Board
independent of such determination being made under any other disability
insurance plan sponsored or funded by the Company.   9.7   Termination Due to
Executive’s Death       This Agreement shall terminate if the Executive shall
die, in which event the Executive’s estate or personal representative shall not
be entitled to continue to receive Base Salary payments permitted under
Section 3 or other benefits permitted under this Agreement, other than the
monthly Base Salary for the period until death and those benefit continuation
requirements imposed as a matter of law. With respect to other benefit
entitlement under the bonus plan or other similar plans, the Executive’s estate
shall only be permitted to such rights or benefits as otherwise provided in
those plan documents.   10.   RESTRICTIVE COVENANTS; CONFIDENTIALITY; OWNERSHIP
OF PROCEEDS OF EMPLOYMENT   10.1   Solicitation of Employees; Customers; Agents
or Representatives etc.       Executive agrees that, during the term of
employment hereunder, and for a period of one (1) year after the Company no
longer employs Executive, Executive shall not, directly or indirectly:

  (a)   solicit, entice, persuade or induce any individual who is then or has
been within the preceding six-month period, an employee of the Company or any of
its subsidiaries or affiliates, to terminate his or her employment with the
Company or any company controlled by or under common control with the Company.
(defined for purposes of this Section 10 as an “Affiliate”), or to become
employed by or enter into contractual relations with any other individual or
entity, and the Executive shall not approach any such employee for any such
purpose or authorize or knowingly approve the taking of any such actions by, any
other individual or entity; or,     (b)   except in accordance with Executive’s
duties hereunder, solicit, entice, persuade or induce any individual or entity
which is then, or has within the preceding twelve month period been, a customer,
distributor or supplier, or policy owner, agent or representative of the Company
or any of its Affiliates to terminate or materially reduce his, her or its
contractual or other relationship with the Company or any of its subsidiaries or
affiliates, and the Executive shall not approach any such customer, distributor,
supplier, policy owner, agent or representative for such

7



--------------------------------------------------------------------------------



 



      purpose or authorize or knowingly approve the taking of any such actions
by any other individual or entity.     (c)   For purposes of this Agreement,
where the Executive has been Terminated without Cause under Section 9.4, such
restrictive period of one (1) year shall commence at the time provided under 9.4
for the Executive’s receipt of the final monthly payment under Section 9.4.

10.2   Confidential Records       In the course of employment, Executive will
have access to confidential information, records, data, specifications, and
other knowledge owned by the Company or its subsidiaries or affiliates,
Executive agrees that at no time during or after the term of employment shall
the Executive remove or cause to be removed from the premises of the Company or
its subsidiaries or affiliates, any record, file, memorandum, document,
equipment or like item relating to the business of the Company or its
subsidiaries or affiliates except in furtherance of Executive’s duties
hereunder, and immediately following the termination of Executive’s employment
hereunder or at any other time at the request of the Board of Directors, all
such records, files, memoranda, documents, equipment and like items then in
Executive’s possession will promptly be returned to the Company. Executive
further agrees that, during and after the term of employment, Executive shall
not without the written consent of the Company or a person authorized thereby,
disclose to any person, other than an employee of the Company its subsidiaries
or affiliates or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of duties as an
executive of the Company, any confidential information obtained by Executive
while in the employ of the Company with respect to any business methods, plans,
policies, products and/or personnel of the Company or its subsidiaries or
affiliates, the disclosure, including speaking with the press, of which would,
in the view of a reasonable person, be injurious or damaging to the business of
the Company or its subsidiaries, or affiliates, provided, however, that
confidential information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by Executive), or
any information of a type not otherwise considered confidential by persons
engaged in the same business or a business similar to that conducted by the
Company.   10.3   Ownership of Proceeds of Employment       Executive
acknowledges that the Company shall be the sole owner of all the fruits and
proceeds of the Executive’s services hereunder, including without limitation all
ideas, concepts, formats, suggestions, developments, arrangements, designs,
packages, programs, promotions and other properties relating to the businesses
of the Company, which Executive may create in connection with and during the
term of employment hereunder, free and clear of any claims by the Executive of
any kind or character whatsoever (other than Executive’s right to compensation
and benefits hereunder).

8



--------------------------------------------------------------------------------



 



10.4   Survival       The provisions of this Section 10 shall survive any
termination or expiration of Executive’s employment under this Agreement,
irrespective of the reason therefore.   10.5   Enforceability; Remedies      
The parties hereto agree that a breach by Executive of any of the provisions of
Section 10. hereof will cause the Company great and irreparable injury and
damage. By reason of this, Executive acknowledges that, in the event of a breach
by Executive of any of the provisions of Section 10 hereof, the Company shall be
entitled, in addition and as a supplement to any other rights or remedies it may
have at law, to the remedies of injunction, specific performance and other
equitable relief. This section 10 shall not, however, be construed as a waiver
of any of the rights which the Company may have for damages or otherwise.   11.
  MISCELLANEOUS PROVISIONS   11.1   Severability       Executive acknowledges
and agrees that (i) Executive has had an opportunity to seek advice of counsel
in connection with this agreement and (ii) the Restrictive Covenants contained
in Section 10.1 hereof are reasonable in temporal and geographic scope and In
all other respects. If in any jurisdiction any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction, and the remaining
provisions hereof shall be given full force and effect without regard to the
invalid portions. The Employer and the Executive intend to and hereby confer
jurisdiction to endorse the Restrictive Covenants upon the Courts of any
jurisdiction within the geographical scope of the covenants.   11.2   Execution
In Counterparts       This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart),and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.   11.3   Notices       Any notice or other
communication in connection with this Agreement shall be deemed to be delivered
if in writing (or in the form of a fax) addressed as provided below and if
either (a) actually delivered at said address, or (b) in the case of a letter,
three business days shall have elapsed after the same shall have been deposited
in the US mail, postage prepaid and registered or certified, and (c) in the case
of fax, one business day shall have elapsed after dispatch.

9



--------------------------------------------------------------------------------



 



    If to the Company, to it at the following address:

Hartville Group, Inc.
3840 Greentree Avenue SW
Canton, Ohio 44706
FAX 330-484-8051
Attention: Chairman of the Board

    with a copy to:

Baker & Hostetler
Capitol Square, Suite 2100
Columbus, Ohio 43215-4260
Attn: Jack Bjerke

    or at such other address as the Company shall have specified by written
notice actually received by the addresser.       If to Executive, to Executive
at the address provided in the preamble or to :

FAX 772-679-5814

    with a copy to:

McCarthy Fingar, LLP
11 Martine Avenue
White Plains, New York 10606
FAX (914) 946-0134
Attn: Robert J. Kiggins, Esq.

    or at such other address as Executive shall have specified by written notice
actually received by the addresser.   11.4   Entire Agreement and Subsequent
Amendments       This Agreement constitutes the entire agreement between the
Company and Executive relating to Executive’s employment and supersedes all
prior agreements and understandings of the parties hereto, whether oral or
written with respect to the subject matter herein. This Agreement may be amended
or altered only by the written agreement of the Company and Executive.   11.5  
Applicable Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to principles of
conflict of law.

10



--------------------------------------------------------------------------------



 



11.6   Headings       The descriptive headings of the several sections of this
Agreement are inserted for the sole purpose of convenience of reference, and do
not constitute part of this Agreement or in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.   11.7  
Binding Effect; Successors and Assigns       This Agreement shall be binding
upon and shall inure to the benefit of:

  (a)   the Company and its successors and assigns; and     (b)   Executive and
to the benefit of Executive’s heirs, executors, administrators and legal
representatives. Executive’s duties and obligations hereunder are personal and
shall not be assignable or delegable in any manner whatsoever.

    The Company may assign the obligations under this Agreement (subject to a
right of recourse by Executive to the Company in the event of any default under
the obligations to Executive hereunder), to an affiliate or to any intermediate
parent of the Company.   11.8   Waiver       The failure of either of the
parties hereto at any time, to enforce any of the provisions of this agreement
shall not be deemed or construed to be a waiver of any such provision, nor to in
any way affect the validity of this agreement or any provision hereof or the
right of either of the parties hereto, to thereafter enforce each and every
provision of this Agreement. No waiver of any breach of any of the provisions of
this Agreement shall be effective unless set forth in a written instrument
executed by the party against whom or which enforcement of such waiver is
sought, and no waiver of any such breach shall be construed or deemed to be a
waiver of any other or subsequent breach.   11.9   Warranty and Capacity to
Contract       The Company and Executive hereby represent and warrant to the
other that:

  (a)   they have full power and authority to execute this Agreement, and to
perform their respective obligations hereunder;     (b)   such execution,
delivery and performance will not (and with the giving of notice or !apse of
time or both would not) result in any breach of any agreements or other
obligations to which Executive or the Company is otherwise bound; and     (c)  
this Agreement is a valid binding obligation on Executive and the Company.

11.10   Arbitration

11



--------------------------------------------------------------------------------



 



    Except to the extent necessary for Executive or the Company to enforce
rights under Section 11.9 above, or for the Company to enforce its rights under
Section 10 above, or for the Executive to enforce his rights under Section 8,
above, any case or controversy arising among the parties hereto under this
Agreement, or the subject matter hereof, shall be settled by binding arbitration
in Canton, Ohio under the then prevailing rules of the American Arbitration
Association. The decision of the arbitrators shall be final and binding and the
party against whom the award is rendered (“the non-prevailing party”) shall be
specifically instructed in any such award to pay all reasonable attorney’s fees,
disbursements of the prevailing party’s legal counsel, arbitration costs,
expenses and filing fees incurred by the prevailing party in the arbitration
proceeding. The American Arbitration Association shall appoint three
(3) arbitrators to preside at the said arbitration proceeding and the
arbitrators will determine in their decision and award, which is the prevailing
party, which is the non-prevailing party, the amount of the fees and expenses of
the prevailing party and the amount of the arbitration expenses. The arbitrators
will render their award, upon the concurrence of at least two (2) of their
number, no later than thirty (30) days after the conclusion of the arbitration
proceedings. Judgment may be entered on the award of the arbitrators and may be
enforced in any court of competent Jurisdiction.   11.11   Remedies       All
remedies hereunder are cumulative, are in addition to any other remedies
provided by law and may be exercised concurrently or separately, and the
exercise of any one remedy shall not be deemed to be an election of such remedy
exclusively or to preclude the exercise of any other remedy. No failure or delay
in exercising any right or remedy shall operate as a waiver thereof or modify
the terms of this Agreement.   11.12   Survival       Anything contained in this
Agreement to the contrary notwithstanding, the provisions of Section 8; and
Section 9; and Section 10; and Section 11.1; and the other provisions of this
Section 11 (to the extent necessary to effectuate the survival of Section 11)
shall survive termination of this Agreement and any termination of Executive’s
contract hereunder.   11.13   Costs of Preparation and Negotiation of Agreement
      The Company shall be responsible for payment or reimbursement to Executive
for all of Executive’s costs and expenses, Including but not limited to all
attorneys fees of legal counsel to the Executive, incurred in the preparation
and negotiation of this Agreement and all documents related thereto.       The
Company shall be fully responsible for payment of its own costs and expenses
incurred in the preparation and negotiation of this Agreement and all documents
related thereto.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.

12



--------------------------------------------------------------------------------



 



BY DENNIS C. RUSHOVICH (“Executive”)
Executed at Canton, OH on February 1, 2006

     
/s/ Dennis C. Rushovich
 
Dennis C. Rushovich
   
 
   
BY HARTVILLE GROUP, INC.
   

Executed at Canton, OH on February 1, 2006

     
/s/ Nicolas Leighton
 
Director and Audit Committee Chairman
   

13



--------------------------------------------------------------------------------



 



Exhibit A — Position Description,

     
Titles:
  President and C.E.O of Hartville Group, Inc
Reporting Lines:
  Board of Directors of Hartville Group, Inc

Responsibilities and Duties with regard to Companies Manacled by Executive
As provided in Bylaws of Hartville Group Inc.

14



--------------------------------------------------------------------------------



 



Exhibit B — Summary of D & O Coverage
Carrier — Chubb Group of Insurance Companies
Policy Number — 6800-2391
Insured Persons — All directors and officers of Hartville Group, Inc. and its
Subsidiaries acting in such capacities
Type of Coverage — Executive Liability for Wrongful Acts and Executive
indemnification for Wrongful Acts
Amount of Coverage — $1,000,000 per loss and up to $1,000,000 aggregate for each
Policy Period
Premium — $23,357 for Policy Period

     
Deductibles —
  (a) Executive Liability — $5,000 per insured — $20,000 all insureds
 
  (b) Executive Indemnification — $100,0000

Mode of Coverage — Claims Made
Policy Period — January 1, 2005 to December 31, 2005
Right of Extension (Tail Coverage) — One year for 100% of annual premium
Duty of Company to Defend — None
Exclusions — Prior Acts before January 1, 2004; fiduciary liability under
retirement and employee welfare plans; short swing profits under Exchange Act
16(b), most claims inter se; deliberate torts; fraudulent or criminal acts or
omissions; willful violations; acts or omissions involving personal profit to
Insured Person; and as otherwise stated in the Policy
Majority Shareholder Exclusion — No coverage for claim by Petsmarketing, Inc. or
any 10% or greater voting shareholder of Hartville Group, Inc.
Outside Directorship Extension — Certain Policy coverages are extended to
Insured Persons acting in certain capacities for non-profit type organizations
at the request of Hartville Group Inc or any of its Subsidiaries

15